Filed 1/22/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 6







In the Interest of Z.B., Minor Child

----------

State of North Dakota, 		Petitioner and Appellee



v.



Z.B., a child; the Executive Director of the North

Dakota Department of Human Services,  		Respondents

and

G.B., her father, 		Respondent and Appellant







No. 20170395







Appeal from the Juvenile Court of Stark County, Southwest Judicial District, the Honorable Dann E. Greenwood, Judge.



AFFIRMED.



Per Curiam.



James A. Hope, State’s Attorney, Dickinson, ND, for petitioner and appellee; submitted on brief.



Joseph L. Mrstik, Dickinson, ND, for respondent and appellant G.B.; submitted on brief.  

Interest of Z.B. 

No. 20170395



Per Curiam.

[¶1]	G.B. appealed a juvenile court order terminating his parental rights in Z.B.  On appeal, G.B. argues the juvenile court clearly erred in finding Z.B. was deprived, in foster care for 450 out of the previous 660 nights, G.B. abandoned Z.B., social services set unreasonable reunification goals, and the juvenile court abused its discretion in terminating G.B.’s parental rights.  The juvenile court terminated G.B.’s parental rights based on findings of (1) deprivation, (2) abandonment, and (3) the number of nights spent by Z.B. in foster care exceeding 450 out of the previous 660 nights.  Any one of these three findings provides adequate and independent grounds for termination.  Because the juvenile court’s findings relating to deprivation and number of nights spent in foster care were not clearly erroneous, we summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Lisa Fair McEvers

Jon J. Jensen

Jerod E. Tufte